 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[exhibit101x0x0.gif] 

 

 

May 12, 2020

 

 

Everest International Reinsurance, Ltd.

Seon Place, 4th Floor

141 Front Street

Hamilton, HM 19

P.O. Box HM 845

Telecopy Number: (441) 295-4828

Attention: Sanjoy Mukherjee

 

Ladies and Gentlemen:

 

Ref: Amendment Agreement – Standby Letter of Credit Facility

 

This Letter Agreement (this “Amendment Agreement”) is made as of May 12, 2020
between Lloyds Bank Corporate Markets plc (the “Bank” or “us”) and Everest
International Reinsurance, Ltd., a company organized under the laws of Bermuda
(the “Company”, “you” or “your”) in connection with that certain:  (i) letter
agreement dated as of November 9, 2015 between the Bank and the Company (as the
same may have been previously amended, modified, supplemented or otherwise
restated, the “Facility Letter Agreement”), (ii) Master Agreement for Standby
Letters of Credit and Demand Guarantees dated as of November 9, 2015 between the
Bank and the Company (as the same may have been previously amended, modified,
supplemented or otherwise restated, the “Master Agreement”), (iii) the Pledge
and Security Agreement dated as of November 9, 2015 (as the same may have been
previously amended, modified, supplemented or otherwise restated, the “Pledge
and Security Agreement”) and (iv) Account Control Agreement dated as of November
9, 2015 made among the Company, the Bank and The Bank of New York Mellon (as the
same may have been amended, modified, supplemented or otherwise restated, the
“Account Control Agreement” and, together with the Facility Letter Agreement,
the Master Agreement and the Pledge and Security Agreement, the “Existing
Documents”). Unless otherwise specified herein, all terms defined in this
Amendment Agreement shall have the meanings as provided for in the relevant
Related Documents.  

 

You have advised us of your intention, by way of amendment, to increase the
aggregate total amount of the committed line of credit provided for in the
Facility Letter Agreement (as such amount may be reduced as hereinafter
provided) in support of your obligation to provide Funds at Lloyd’s to support
your and any Other Party’s business assumed as a member of certain syndicates at
Lloyd’s for the 2020 Year of Account.

 

In consideration of the mutual covenants and agreements herein contained the
parties hereto agree and covenant to amend the Existing Documents as follows:

 

Amendments: 

 

1.    Any and all references to “Related Documents”, in any Related Documents,
shall be read to include this Amendment Agreement. 

 

2.    The reference to “£47,000,000” in the first paragraph of the Facility
Letter Agreement is deleted and replaced by “£52,175,000”.

 

 

 

 

 

 

[exhibit101x0x1.gif]  

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conditions Precedent: 

 

This Amendment Agreement shall become effective and the effective date shall
occur upon the satisfaction of the following conditions (and the documents
required to be delivered shall be in form and substance satisfactory to the
Bank) (the first date on which all of the following conditions are satisfied or
waived by the Bank, the “Effective Date” but which must occur on or before the
date hereof):

 

1.    delivery of this Amendment Agreement duly executed by the Company;

 

2.    delivery of copies of the constitutional documents of the Company
certified as true and correct and up to date by the Secretary, Assistant
Secretary or other authorized officer of the Company;

 

3.    delivery of a certificate of the Secretary, Assistant Secretary or other
authorized officer of the Company, attaching and certifying copies of the
resolutions of its board of directors authorizing the execution and delivery of
the Amendment Agreement and the performance of the transactions contemplated
herein, and certifying the name, title, and true signature of each officer of
the Company authorized to execute the Amendment Agreement and the other Related
Documents;

 

4.    delivery of a good standing certificate or comparable certificate relating
to the Company’s good standing under the laws of the jurisdiction of its
organization;

 

5.    satisfactory completion by the Bank of all “know your customer” checks;

 

6.    delivery of favorable opinions of counsel to the Company addressed to the
Bank and covering matters customary for a transaction of this nature;

 

7.    the Bank shall have received evidence satisfactory to the Bank that all
necessary or appropriate steps have been taken in order to perfect the lien and
security interest of the Bank in the collateral pledged to the Bank pursuant to
the Pledge and Security Agreement;

 

8.    the Bank shall have received evidence satisfactory to the Bank that CT
Corporation System is the agent for accepting service of process for the Company
pursuant to Section 19 of the Master Agreement;

 

9.    no Event of Default under the Master Agreement shall have occurred and be
continuing; and

 

10.   the representations and warranties set out in the Existing Documents shall
be true and correct in all respects as if made on the Effective Date except to
the extent they refer to an earlier date in which case they shall be true and
correct as of such date.

 

Entire Agreement; Restatement:  

This Amendment Agreement and the Existing Agreements constitute the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communications and prior writings (except as otherwise
provided herein) with respect thereto.

Save as amended hereby, all terms and conditions of the Existing Documents will
continue in full force and effect. References to the Existing Documents will be
to the Existing Documents, as amended by this Amendment Agreement.

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Counterparts: 

 

This Agreement may be executed by the parties hereto individually, or in any
combination of the parties hereto, in two or more counterparts, each which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by any electronic imaging means (including portable document
format) shall be effective as delivery of a manually executed counterpart of
this Amendment Agreement; provided, however, that, the Bank shall require any
request for a Letter of Credit delivered via email to attach such request,
signed by authorized signatories, in portable document format.

 

Governing Law: 

 

                This Amendment Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

 

 

[Signature page to follow] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yours sincerely,

 

LLOYDS BANK CORPORATE MARKETS PLC

 

 

By:       /S/ KAMAIA BASDEO

 

Name:  Kamaia Basdeo

Title:    Assistant Vice President

 

 

 

 

 

 

 

By:        /S/ TINA WONG

 

Name:  Tina Wong

 

Title:    Assistant Vice President

 

 

 

 

 

 

Acknowledged and agreed (in counterpart) this 12th day of May, 2020

 

 

 

EVEREST INTERNATIONAL REINSURANCE, LTD.

 

 

 

 

 

By:       /S/ SANJOY MUKHERJEE

 

Name: Sanjoy Mukherjee

 

Title:   CEO and Managing Director

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment Agreement

--------------------------------------------------------------------------------